Citation Nr: 0434451	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-20 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 through 
January 1969 and again from November 1990 through August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  The veteran indicated on his September 
2000 VA Form 9 and in correspondence dated in September 2001 
that he wished to testify at a BVA hearing.  In December 2002 
correspondence, he withdrew the hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This duty includes the conduct 
of a thorough and comprehensive medical examination.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The record 
reveals that during a VA examination in November 2000, the 
veteran's abstract reasoning and short term memory were 
impaired.  This examination also showed some suicidal 
ideation.  

In a September 2002 VA outpatient treatment record, however, 
the examiner reported that the veteran was logical, had an 
intact memory and no suicidal plans.  Where the veteran 
claims that his condition is worse than when originally 
rated, and the available evidence is too old and unclear for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  The Board 
concludes that in order to comply with VA's duty to assist 
and because the evidence of record with regard to the issues 
on appeal is stale, he is entitled to a current VA 
examination to assess the current severity of his PTSD.  This 
process is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining all relevant medical records when they 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  The most recent VA treatment record 
for the veteran's PTSD in the claims folder is dated in 
September 2002.  The Board is of the opinion that it is 
likely that there are further treatment records available 
from the VA Medical Center (VAMC) in Wilmington, Delaware 
which may describe the current severity of the veteran's 
PTSD.  A remand is also required so that VA may provide 
notice to the veteran and attempt to obtain these recent 
records.  This process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain all VAMC records 
from Wilmington, Delaware for the 
veteran's period of outpatient treatment 
from September 2002 to the present.  If 
these records are unobtainable a negative 
reply must be noted in writing and 
associated with the claims folder.

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination to identify the 
current level of impairment resulting 
from his service-connected PTSD.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should 
indicate in the examination report that 
the veteran's claims folder was reviewed 
prior to the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  Specifically, the 
examiner should determine whether and to 
what extent the veteran suffers from the 
following symptoms:

?	flattened affect;
?	circumstantial, circumlocutory, 
or stereotyped speech;
?	panic attacks more than once a 
week;
?	difficulty in understanding 
complex commands;
?	impairment of short-term and 
long-term memory;
?	impaired judgment;
?	impaired abstract thinking;
?	disturbances of motivation and 
mood;
?	difficulty in establishing and 
maintaining effective work and 
social relationships.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a supplemental statement of the 
case (SSOC). Thereafter, if appropriate, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




